Citation Nr: 1343505	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  01-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 2004, for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to an effective date earlier than February 1, 2004, for the grant of eligibility to Dependants' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  

3.  Entitlement to an effective date earlier than May 3, 1983, for the award of a 10 percent rating for lumbosacral strain.

4.  Entitlement to an earlier effective date than June 29, 2004, for the grant of a separate rating for radiculopathy of the left lower extremity.  

5.  Entitlement to a disability rating in excess of 10 percent prior to June 29, 2004, and a rating in excess of 40 percent thereafter, for a low back disability. 

6.  Entitlement to a disability rating in excess of 10 percent prior to November 9, 2011, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity

8.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was granted service connection for a low back disability in November 1956.  He was assigned a noncompensable rating, effective July 30, 1956.  In September 2000, he filed a claim for an increased rating for his low back disability.  In a June 2000 rating decision, he was granted a 10 percent rating for his low back disability, effective August 26, 1983.  He expressed disagreement with the rating in September 2000.  He related that the 10 percent rating should have been backdated to November 1956 when his claim was filed.  A rating decision was issued in December 2000 denying an earlier effective date for the grant of a compensable rating for the low back.  A Substantive Appeal was received in January 2001.  

In September 2002, the Board granted an effective date of May 3, 1983, for the 10 percent rating for the Veteran's lumbosacral strain.  

In September 2000, the Veteran filed a claim for service connection for a left leg disability, also claimed as secondary to his service connected back disability.  In a December 2000 rating decision, the Veteran's claim for service connection was denied.  He expressed disagreement with the decision in February 2001.  A Statement of the Case (SOC) was issued in July 2001, and a Substantive Appeal was received in August 2001.  

In January 2004, the Board remanded the issues of entitlement to a rating higher than 10 percent disabling for the low back disability and entitlement to service connection for a left knee disability for further development.

The Veteran appealed the September 2002 Board decision which granted an effective date of May 3, 1983, for the 10 percent rating for lumbosacral strain to the United States Court of Appeals for Veterans Claims (Court).  In April 2005, the Court vacated in part the Board's September 2002 decision and remanded the matter.  The Court found that the Veteran presented a CUE claim in April 2001 that was not addressed by the RO or the Board.  They found the CUE claim was still pending and that the Veteran was entitled to a decision from the VA on it.  The Court further found that the Board did not address whether a claim for TDIU was reasonably raised by the record.  

In January 2007, the Board referred to the RO the issue of whether CUE was made in the rating decisions of November 1956 and August 1959 which assigned and confirmed a noncompensable rating for a low back disability.  The Board deferred adjudication of the claim of entitlement to an earlier effective date for the award of a 10 percent rating for lumbosacral strain pending resolution of the CUE claim, as it was found that the determination regarding CUE could impact the claim for an earlier effective date.  The Board further found that the claim for an higher rating for lumbosacral strain was inextricably intertwined with the CUE claim and must also be deferred.  

The Veteran appealed the January 2007 Board decision to the Court.  In September 2008, the Court reversed in part the Board's January 2007 decision and remanded the matter to the Board.  

Regarding the issues of entitlement to an effective date earlier than May 3, 1983, for a compensable rating for a low back disability, and entitlement to an increased rating for a low back disability rated as 10 percent disabling, the Veteran testified at a hearing before the Board in June 2002.  A transcript of the hearing testimony is associated with the claims file.  However, the Member of the Board who conducted the June 2002 hearing has since left the Board.  The Veteran was duly informed of his right to a new hearing in April 2010 but responded that he did not seek a hearing.

The Veteran's claim was most recently remanded in July 2011 for further development-including adjudication of the CUE issue and a determination as to whether the Veteran filed a claim for TDIU in 1974.  

In a May 2010 rating decision, a separate 10 percent rating for radiculopathy of the left lower extremity was granted, effective July 23, 2009.  In a December 2012 Supplemental Statement of the case, the effective date for the 10 percent rating for radiculopathy of the left lower extremity was changed to June 29, 2004, and a 20 percent rating was assigned, effective November 9, 2011.  

The RO issued an April 2013 rating decision in which a separate, 10 percent rating for radiculopathy of the left lower extremity was granted.  

Because radiculopathy of the bilateral lower extremities was awarded during the course of the appeal for the Veteran's back disability, and because consideration of awarding separate evaluations for neurological manifestations of lumbar spine disability is specifically directed under the current rating criteria applicable to the spine, the Board believes that these separate evaluations are part and parcel of the back claim that has been perfected on appeal, and their propriety will be considered in the decision below.

The April 2013 rating decision also denied CUE for the November 1956 and August 1959 rating decision, and found that the Veteran did not file for TDIU in 1974.  The Veteran was notified of his appellate rights as to those issues, and they have not been appeal.  As such, the Board will move forward with its adjudication of the issues at hand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to automobile and adaptive equipment or adaptive equipment only is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 1, 2004, the Veteran failed to meet the schedular requirements for TDIU, and his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment.

2.  Beginning February 1, 2004, the Veteran service-connected disabilities including left knee disability, rated as 60 percent disabling and chronic lumbar sprain, rated as 10 percent disabling, for a total combined rating of 60 percent. 

3.  Prior to February 1, 2004, the Veteran did not have a permanent, total, service-connected disability, nor was entitlement to DEA benefits warranted.  

4.  The Veteran filed for an increased rating for his back disability in May 1974, which was denied in a June 1974 letter.  The Veteran did not appeal this denial, nor did he submit any information that his disability had worsened; the decision became final

5.  The most recent claim of entitlement to service connection for a back disability was received by VA on August 10, 1983, and evidence received at that time showed that in May 3, 1983, his back disability had worsened.  

6.  Prior to June 29, 2004, the Veteran did not have objectively diagnosed radiculopathy of the left lower extremity and it was first ascertainable following a June 29, 2004, VA examination.  

7.  Prior to June 29, 2004, the Veteran's lumbar spine disability was manifested by limitation of motion that more nearly approximated slight than moderate; forward flexion of the thoracolumbar spine was not limited to 60 degrees or less consistently; incapacitating episodes have not been shown; and no significant neurological involvement of either lower extremity was present.

8.  Beginning June 29, 2004, the Veteran's lumbar spine disability was manifested by painful motion and limitation of flexion to, at its worst, 30 degrees; and the back disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

9.  Prior to November 9, 2011, the Veteran's radiculopathy of the left lower extremity was no more than mild in nature.  

10.  Beginning November 9, 2011, the Veteran's radiculopathy of the left lower extremity was characterized as severe, but was wholly sensory in nature.  

11.  Throughout the entire appeal period, the Veteran's radiculopathy of the right lower extremity has been no more than mild in nature.  


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU prior to February 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2013).

2.  The criteria for basic eligibility for DEA benefits under 38 U.S.C. Chapter 35 are not met prior to April 6, 2005.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013).

3.  The criteria for an effective date prior to May 3, 1983, for the assignment of a 10 percent rating for lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for an effective date prior to June 29, 2004, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  The criteria for a rating in excess of 10 percent for thoracolumbar spine disability prior to June 29, 2004, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2013).

6.  The criteria for an initial disability rating in excess of 10 percent, and in excess of 20 percent beginning November 9, 2011, for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2013).

7.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Regarding his increased rating claims, the Veteran was provided adequate VCAA notices in July 2001, April 2006, and May 2008.  The May 2008 notice included VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman.  The Board is aware that the initial VCAA notice regarding increased ratings was not issued prior to the initial adjudication by the agency of original jurisdiction.  However, the Board finds that the Veteran is not prejudiced inasmuch as he was provided adequate notice in July 2001 and May 2008, and was most recent readjudicated in December 2012.  See Mayfield, supra.  The radiculopathy issues are "downstream" issues, as they stemmed from the initial spine claim already on appeal and do not require separate notification.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding his earlier effective date claims for the grant of a TDIU, DEA benefits, left lower extremity radiculopathy, and lumbar spine disability, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters.  The Veteran is challenging the effective date and disability evaluations assigned following the grant of service connection, as well as challenging the effective date for the grant of a TDIU and entitlement to DEA benefits.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case has been satisfied.

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has continuously participated in the claims process.  He has submitted arguments on his behalf, and they have referenced the applicable law and regulations necessary for a grant of increased ratings and earlier effective dates.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  All private medical records have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations most recently in November 2011 and February 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The November 2011 examination report also discussed the impact of the lumbar disability with radiculopathy on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the examinations, and the fact there is no rule as to how current an examination must be, the Board concludes the November 2011 and February 2012 examination reports in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the November 2011 VA examination and report, the original adjudication of the CUE claim, the determination as to whether the Veteran filed a 1974 request for TDIU, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

Initially, the Board notes that during this appeal period, the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  However, the amended version cannot be applied prior to its effective date.  See 38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111 (1997).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine, a 40 percent evaluation is warranted for severe limitation of motion.  A 20 percent rating is assigned for moderate limitation of motion.  Slight limitation of motion warrants a 10 percent evaluation. 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5293, a 20 percent evaluation required moderate intervertebral disc syndrome, with recurring attacks, a 40 percent evaluation required severe intervertebral disc syndrome, with recurring attacks, with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to Sept. 23, 2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 provides that a 20 percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating may be assigned when there is severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) (effective prior to September 26, 2003). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve.  Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Effective Dates

The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1) (2013).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  It appears that Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C.A. § 5110(b)(2).  Stated differently, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110a.  This would be consistent with the language of 38 U.S.C.A. § 5110a "unless specifically provided otherwise in this chapter."

Also, with regard to the terms "application" or "claim." the Board notes that, once a formal claim for compensation has been granted, receipt of a VA hospitalization report, a record of VA treatment, or a record of hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  Under 38 C.F.R. § 3.157, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year thereafter.

An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identifies the benefit sought on appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, it is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, such as the death of the Veteran.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Increased Rating

The Veteran seeks a rating in excess of 10 percent prior to February 1, 2004, and in excess of 40 percent thereafter, for his service-connected lumbar spine disability.  Additionally, he seeks a rating in excess of 10 percent prior to June 29, 2004, and in excess of 20 percent beginning November 9, 2011, for his service-connected radiculopathy of the left lower extremity, and a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

By way of background, service connection for a lumbar spine disability was originally awarded in a July 1956 rating decision.  He was assigned a noncompensable rating, effective July 1956.  The Veteran filed his most recent claim for increase in February 2000.  In a June 2000 rating decision, he was assigned a 10 percent rating, effective August 26, 1983.  The Veteran appealed the effective date and rating assigned.  

Of note, the reason the RO originally assigned an effective date in August 1983 is because the Veteran had submitted an application for compensation and pension on August 10, 1983, but the RO summarily disallowed it because it was not related to service, nor had the Veteran submitted new and material evidence to support his claim.  In other words, the RO did not treat the Veteran's August 1983 application as a request for increase, and as such, they found that the claim had been open and pending since 1983.  As will be discussed in the effective date section below, the effective date for the Veteran's low back disability was changed to May 3, 1983.  

Additionally, the Veteran was awarded service connection for radiculopathy of the left lower extremity in a May 2010 rating decision.  A 10 percent rating was assigned, effective July 23, 2009.  The Veteran appealed the rating and effective date assigned.  In a December 2012 Supplement Statement of the Case, the RO awarded a 10 percent rating, effective June 29, 2004, and a 20 percent rating beginning November 9, 2011.  In an April 2013 rating decision, a separate 10 percent rating was assigned for radiculopathy of the right lower extremity, effective June 29, 2004.  

As the radiculopathy claims are part and parcel to the claim for an increased rating for a back disability, the Board will address both in the decision below.  

Just prior to filing his August 1983 claim for increase, the Veteran occupational therapy/work evaluation report dated in April 1983 showed a history of "chronic low back pain in upper thoracic spine, historically related to his last fall."  Also noted was x-ray evidence of degenerative arthritis of the lumbosacral spine.  In May 1983 to August 1983 disability determination records, the Veteran was shown to have left lower extremity weakness related to his left knee, arthritis of the lumbosacral spine, chronic low back pain, and pain in the upper thoracic spine.  The physician noted that it was "historically related to his injuries."  

In a March 1981 excerpt from a letter regarding private treatment of the spine, the chiropractor indicated that there was no lumbosacral pain or radiation.  There was some tenderness at the lumbosacral junction.  There was left knee pain and giving way secondary to the left knee pain.  Muscles in the lower extremities were normal.  The chiropractor indicated that the Veteran had a lumbar strain by history and current degenerating lumbar spondylosis.  He also had fifth lumbar facet syndrome, non-related.  He also indicated that the Veteran had an injury in December 1978, but without further discussion as to the nature of his injury.  

It is clear from the record, however, that the Veteran was in receipt of workers' compensation benefits and treatment following this December 1978 injury.  Of record are incomplete pages of private assessments of the Veteran's low back and left lower extremity.  There are even records suggesting that his back disability had its onset in 1980.  

In a March 1983 private vocational assessment, the Veteran was noted to have a history of falling on an icy area in December 1978.  At that time, he fractured his left femur above the knee.  He also reported the history of a back injury during service, but also contended that his back was injured in the 1978 fall.  Also noted the Veteran later had a meniscus tear in the left knee and a tibial plateau fracture of the left knee.  There were no neurological findings in the bilateral lower extremities at that time.  

In a May 1983 letter regarding the impact of his work-related injury, a private chiropractor indicated that straight leg testing on the left side is restricted to 70 degrees and Patrick's Faber testing was positive on the left.  

An October 1983 disability examination for SSA purposes showed no limitation of range of motion in the lumbar spine.  There was no evidence of edema, abnormal pulses, or abnormal deep tendon reflexes in the lower extremities.  At that time, he was not found by SSA to be unemployable.  

In a November 1983 private examination report, the Veteran was diagnosed as having lumbosacral strain and degenerative arthritis of the lumbosacral area.  Regarding his medical history, the Veteran reported that at the time of his 1975 injury, he had no prior back problems.  The Veteran described sharp and persistent low back pain, but he was mainly concerned about his left knee pain.  Physical examination revealed full and unrestricted range of motion in the lumbar spine.  There was some discomfort appreciated at the extreme of extension in the lumbar spine.  Trendelburg testing was normal, as was straight leg testing.  There was slight pain on the left low back while performing these tests.  The Veteran's pelvis was normal, but his left leg was 1/2 inch shorter than his right leg.  There was no palpable lumbar or gluteal muscle spasm.  Deep tendon reflexes were active and symmetrical and Babinski testing was within normal limits.  The examiner indicated that sensory examination to the lower extremities was within normal limits as to pin, vibration, and position senses.  Muscle testing revealed left lower extremity weakness in the thigh muscles.  

There are no other VA or private treatment records related to his back disability between 1983 and the 1990s, nor did the Veteran submit any evidence or argument in support of his claim during that timeframe.  

Of record are VA treatment records from the 1990s showing complaints of low back pain and severe arthritis of the left knee.  A November 1998 x-ray revealed degenerative change in the lumbar spine with arthritic change in the facet joints of the lumbar region and a mild degree of degenerative lithiasis at multiple levels in the lumbar region.  These records show no complaints related to, or a diagnosis of, radiculopathy.  

In a January 1993 examination for the Department of Social Services, the Veteran complained of low back pain.  Physical examination of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, right and left rotation to 30 degrees each, and right and left lateral bending to 35 degrees each.  There was a normal spine curvature without kyphoscoliosis.  There was no vertebral, paravertebral, or costovertebral angle tenderness appreciated, and there were no muscle spasms.  Motor, strength, and sensory examination of the lower extremities was within normal limits.  There were no diagnoses of any neurological manifestations related to his lumbar spine disability.  

In January 2000, the Veteran underwent a VA new patient examination during which he reported back pain and joint pain in the left leg.  Physical examination of the back revealed a normal back curvature and mild tenderness of the lumbosacral area.  Neurological examination was normal in all extremities.  The examiner indicated that the Veteran had left knee and low back pain and suggested the Veteran continue treatment with Tylenol.  

In April 2000, the Veteran was afforded a VA examination of the spine, during which he reported chronic back pain over the last 40 years.  He endorsed worsening of the pain and flare-ups.  He currently has spasms in the back and his left leg gives way.  The Veteran indicated that walking too much, sitting too much, or lifting anything causes the spasms and left leg weakness.  During a flare-up, the Veteran must rest and this usually happens once per week.  He endorsed incoordination in the left knee and it has caused several falls.  The examiner noted that following falls and surgeries, the Veteran developed severe degenerative arthritis in the left knee and has extremely limited movement secondary to his left knee pain.  He denied any insatiability or fatigue in either of his lower extremities, and denied use of any assistive devices or braces.  

Physical examination revealed forward flexion of the lumbar spine to 95 degrees, with 15 degrees of extension, 45 degrees of lateral bending, and 45 degrees of lateral rotation without pain.  The examiner appreciated some tenderness to the low back paraspinal areas with tightness.  The Veteran had normal lumbar lordosis in his low back and negative straight-leg testing, bilaterally.  X-ray examination of the lumbar spine in April 2000 showed degenerative arthritis from L1-S1 with end plate osteophytes and facet degeneration.  There was also a notation of mild wedging and mild to moderate degenerative disc disease of the L1-L2.  

Regarding the lower extremities, the examiner found that the Veteran was "fully neurovascularly intact" in the bilateral lower extremities from the L1-S1 nerve root distribution in the motor and sensory examination.  The examiner diagnosed the Veteran as having degenerative arthritis of the lumbar spine with mechanical low back pain and left knee degenerative arthritis.  There was no diagnosis of any neurological manifestations related to his low back disability.  

In a June 2000 handwritten addendum, the examiner indicated that it is impossible to determine which of the Veteran's symptoms are related to his service-connected injury and which are not.  The examiner opined that they all relate to the arthritis in his back, which is more likely a direct result of his 1956 back injury.  

In December 2000, the Veteran submitted a statement from his wife and sister, both alleging that his back disability had its onset during service.  They both asserted that he has not been the same since that time.  His wife stated that he has been unable to hold any job since the 1970s-1980s and his post-service injuries are related to his in-service back injury.  She noted that when he is in pain, he cannot even talk to people.  She said that they would lay him off at every job because of his back problem, and noticed that his leg would give way from time to time.  She also basically stated that the Veteran is in constant pain and it has worsened over the years.  

In an August 2001 VA treatment record, the Veteran reported low back pain that starts in the low back and radiates to the lateral aspect of the he left thigh and goes into the knee.  At the time of that treatment, the Veteran was ambulating with a walker.  No radiculopathy or other neurological manifestation of the low back disability was noted at that time. 

In an August 2003 communication to VA, the Veteran's representative at the time indicated that she was informed the Veteran was now wheelchair bound and considered totally disabled.  

In an October 2003 VA treatment record, the Veteran reported significant low back pain with radiation into the left lower extremity.  At that time, the treating professional diagnosed lumbar radiculopathy.  It does not appear that any objective testing regarding radiculopathy was performed at that time.  

The Veteran was afforded a VA examination in June 2004, during which he reported worsening low back pain and a tendency to fall without warning.  His history of injuries and surgeries were noted.

Physical examination revealed forward flexion of the lumbar spine to 30 degrees, extension to 10, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees and right lateral rotation is to 15 degrees.  His movement is limited by aches and pains.  The examiner indicated that pain continues in all spine movements and have become a limiting factor at the extreme ranges of motion.  The thoracolumbar spine has marked tenderness, and there is a decrease in lumbar lordosis.  There is no muscle spasm.  The examiner appreciated some decrease in muscle strength in the bilateral lower extremities, and noted that sensory examination of the lower extremities was normal except for decreased sensation to monofilament in the bilateral feet.  The examiner diagnosed degenerative joint disease of the lumbar spine with a compression fracture, and  osteoporosis.  

The Veteran was afforded another VA examination in November 2004, during which he reported that he has pain and radiation into the left leg since that time.  He reported that he has been in a wheelchair on and off since 1972, and at the time of the examination, he was in a wheelchair due to his leg giving out.  He has had prior injections into his back, but with no improvement.  He experiences significant flare-ups of back pain and cannot currently ambulate due to it.  He denied any surgical intervention on his spine.  

Physical examination revealed severely limited range of motion in the lumbar spine due to pain, with flexion to 20 degrees, extension to 10 degrees, and right and left lateral bending to 10 degrees.  The examiner indicated that the Veteran had positive straight leg testing on the left, paraspinal muscle tenderness, and significant spasm  noted.  He has 4/5 strength in his left lower extremity and 4+/5 in his right.  Sensation was intact to light touch and all dermatomes.  Deep tendon reflexes were slightly diminished around the well-healed scar in his left knee.  The examiner indicated that he had degenerative arthritis in the lumbar spine with IVDS and radiculopathy.  The examiner opined that the Veteran's symptoms are related to injuries that he had during service.    

In April 2005, the Veteran was afforded another VA examination in April 2005, during which he essentially reported the same medical history as in the November 2004 VA examination.  Physical examination revealed the same range of motion in the lumbar spine.  The examiner indicated that indicated that the Veteran does have significant pain, fatigability, lack of endurance, as well as pain in repetitive motion his left knee.  He had positive straight leg testing on the left, and paraspinal muscle tenderness in the lumbar spine with muscle spasm.  Strength testing in the left lower extremity was 4/5 and 4+/5 in the right.  Sensory examination was normal with respect to light touch.  The examiner diagnosed degenerative disc disease and IVDS of the lumbar spine with radiculopathy.  The examiner indicated that the Veteran's left knee problems are more likely than not due to the multiple falls he has experienced.  

In June 2005, the Veteran's claims file was forwarded to a VA examiner for an opinion with respect to his back and knee disabilities.  The examiner opined that the Veteran's current degenerative spinal process is related to or the progression from his chronic lumbar strain that he suffered during service.  Regarding his left knee complaints, the examiner opined that his left knee disability had its onset in 1972 when a 600 pound flange fell onto his leg, and subsequent injuries are the cause of his current post-traumatic arthritis in the left knee.  The examiner indicated that radiculopathy could cause his left lower extremity to give way, but the Veteran's left knee issues are more likely due to his post-service traumatic events.  As such, the examiner opined that the Veteran's left knee disorder is less likely than not caused or aggravated by his service-connected lumbar spine disability and more likely caused or aggravated by his numerous traumatic episodes suffered later.  

In a June 2005 statement from the Veteran's treating physician, he opined that the Veteran is mostly bed ridden now, and his ability to ambulate is declining due to his multiple joint pain.  

The Veteran was afforded another VA examination in December 2009, during which he reported chronic low back pain that has progressively worsened over the years.  He currently has spasms in his back that radiate into his left lower extremity, and this has been going on for three decades.  Aggravating factors include walking long distances, sitting for a long time, or lifting anything over 17 pounds.  He endorsed flare-ups once a week, which he treats with bed rest, and he denied use of any pain medications.  The left lower radiculopathy was described as radiating all the way into the bottom of his foot.  The Veteran indicated that he uses a combination of a wheelchair, crutches, and a walker to ambulate.  He described his back pain is worse when he wakes up at night, and it actually awakens him.  His wife has assisted bathing him and dressing him over the past several decades.  

Physical examination of the spine revealed severe tenderness to palpation in the low back.  For the nerve root corresponding from L1-S1, he has 4+/5 motor strength, and any limitation of motor strength is limited secondary to his pain.  The Veteran's sensation in the lower extremities is intact to sharp and light touch in the L1-S1 distribution.  Straight leg testing is negative.  Range of motion testing revealed forward flexion to 60 degrees, extension to 10 degrees, lateral bending to the left and right to 10 degrees, and lateral rotation to the left and right was to 10 degrees.  The Veteran endorsed pain throughout the entire range of motion.  Additionally, the examiner concluded that his range of motion is limited by incoordination, fatigability, weakness, and lack of endurance throughout the range of motion.  The Veteran was unable to participate in repetitive testing because of pain/flare-up.  X-ray of the spine revealed chronic compression deformities from T9-L2, which indicated moderate to severe degenerative changes of the lumbar spine.  In addition, the examiner diagnosed radiculopathy of the left lower extremity.  

The Veteran was afforded another VA spine examination in November 2011, during which he was diagnosed as having lumbar spondylosis.  He described similar symptoms of longstanding low back pain with radiation as in previous examinations.  Range of motion testing revealed forward lumbar flexion to 40 degrees, with objective evidence of pain at 20 degrees; extension to 0 degrees, with pain at 0 degrees; both right and left lateral flexion end at 20 degrees, with pain at 20 degrees; and both right and left lateral rotation end at 20 degrees, with pain at 20 degrees.  The Veteran was unable to perform repetitive-use testing due to pain.  The examiner indicated that the Veteran had functional loss/impairment of the low back inasmuch as he has less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  

The examiner noted localized tenderness or pain to palpation in the midline lumbar and paraspinal areas.  The Veteran had guarding or muscle spasm in the low back, but it was not severe enough to result in abnormal gait or spinal contour.  Muscle strength testing was normal (5/5) in bilateral hip flexion and right lower extremity.  It was 4/5 in the left lower extremity.  There was no evidence of muscle atrophy in the lower extremities and deep tendon reflexes were normal.  Sensory examination was normal in the bilateral thighs and knees.  It was decreased in the lower legs/ankles and foot/toes, bilaterally.  The examiner was unable to perform straight leg testing.  

The examiner found evidence of severe radiculopathy in the left lower extremity, but none in the right lower extremity.  He indicated that the radiculopathy stems from the femoral nerve and is severe in nature on the left side only.  The examiner did not find any evidence of IVDS in the thoracolumbar spine, and there are no notations regarding any incapacitation periods.  The Veteran reported the constant use of a wheelchair for ambulation.  The examiner opined that the Veteran's lumbar spine disability impacts his ability to work as "sedentary and ambulatory jobs are exceedingly difficult secondary to pain and disability."  

The Veteran continues to receive treatment for his low back disorder, and in statements sent to VA, he maintains that he is unable to walk and pain medications do not work for treatment.  The Veteran's spouse has also submitted multiple statements describing the severity of the Veteran's disabilities.  

Upon careful review of the evidence of record, the Board finds that a disability rating in excess of 10 percent prior to June 29, 2004, and in excess of 40 percent thereafter, for a low back disability is not warranted.  Additionally, the Board finds that a disability rating in excess of 10 percent prior to June 29, 2004, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity, and a disability rating in excess of 10 percent for radiculopathy of the right lower extremity are also not warranted.  In other words, the preponderance of the evidence does not support increased ratings and/or additional staged ratings for the Veteran's low back disability and radiculopathy of the bilateral lower extremities.  

With respect to the back disability, the medical evidence of record confirms that the Veteran suffers from degenerative joint disease of the thoracolumbar spine with limitation of motion.  The Board has reviewed the rating criteria in effect prior to September 2003, and finds that there is no basis upon which to award the Veteran a rating in excess of 10 percent.  In this regard, the evidence of record does not show that prior to June 29, 2004, his impairment equates to more than mild limitation of motion in the lumbar spine.  Objective medical findings (noted above) reflect that the Veteran has no muscle atrophy or absent ankle jerk, has full muscle strength and normal reflexes and shows no objective evidence of radiculopathy.  In addition, none of the evidence of record reflects that the Veteran has had an incapacitating episode due to his lumbar disability that required bed rest prescribed by a physician and treatment by a physician.  Consequently, rating upon the basis of incapacitating episodes is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

In addition, the Veteran's lumbar range of motion results documented in the evidence of record collectively reveal limitation of motion that more nearly approximates slight than moderate.  Range of motion findings on VA examinations prior to June 2004 note forward flexion no worse than 90 degrees with pain, extension no worse than 15 degrees with pain.  As such, the assignment of an increased 20 percent rating for limitation of motion that more nearly approximates moderate is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5292 (2003).

Other Diagnostic Codes for the lumbar spine, which might provide for a higher disability rating during that timeframe, are not applicable.  It is not contended nor shown that the Veteran's service-connected low back disability includes symptoms of ankylosis, fracture of the spinal vertebra, or lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5285, 5286, 5295 (2003).  Accordingly, the Board finds that the Veteran's low back disability does not warrant a rating in excess of 10 percent under the former rating criteria.  See 38 C.F.R. § 4.7.

Under the revised criteria for rating spine disabilities (effective September 26, 2003), the next higher (20 percent) rating requires thoracolumbar spine forward flexion greater not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such limitations are not consistently shown at any time prior to June 29, 2004.  As noted above, prior to June 29, 2004, the Veteran's forward flexion was no worse than 90 degrees, and his extension was no worse than 15 degrees.  These ranges of motion clearly do not meet the criteria for the next higher rating under the current criteria for rating spine disabilities.  The Board therefore finds that the preponderance of the evidence is against the assignment of a higher disability rating for limitation of motion prior to June 29, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

During the Veteran's June 29, 2004, VA examination, he was first shown to have limitation of motion in the lumbar spine warranting a 40 percent rating.  During that examination, the Veteran's forward flexion of the lumbar spine ended at 30 degrees and extension ended at 10 degrees.  This limitation fits squarely within the rating criteria for a 40 percent rating under the current rating criteria for spine disabilities.  

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  None of the evidence shows that the Veteran has had any incapacitating episode due to his thoracolumbar disability that required bed rest prescribed by a physician and treatment by a physician.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The competent medical evidence reflects that the 10 percent rating assigned prior to June 29, 2004, and 40 percent rating assigned beginning thereafter, properly compensates him for the extent of functional loss resulting from any such symptoms during the entire appeal period.  Although it was noted in some of the examination reports that the Veteran exhibited pain on thoracolumbar spine motion, these findings have already been taken into consideration in the assignment of the staged 10 and 40 percent ratings.

For all the foregoing reasons, the Veteran's claim for entitlement to increased ratings for thoracolumbar spine disability must be denied.  The Board has considered further staged ratings, under Hart, supra, but concludes that they are not warranted.  

The Board also finds that the preponderance of the evidence is against awarding a rating in excess of 10 percent prior to June 29, 2004, and in excess of 20 percent thereafter for radiculopathy of the left lower extremity, and against a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

Prior to June 29, 2004, the Veteran complained of some radiation of pain into the left lower extremity, but the medical evidence of record showed that this was related to weakness associated with his left knee disability.  Of note, his left knee disability was not service connected at the time and was clearly attributed to post-service, work-related injuries.  Moreover, he did not complain of any right lower extremity problems.  Additionally, neurological examinations were generally within normal limits.  

The Board is aware that in an October 2003 pain management treatment note, the Veteran was described as having lumbar radiculopathy, but this was based upon the subjective assertions made by the Veteran and no objective evidence showed that he indeed had radiculopathy related to his lumbar spine disability.  In other words, the Board finds the clinical evidence prior to June 29, 2004, finding no neurological deficiencies due to a lumbar spine disorder, is more probative than the one October 2003 treatment record showing lumbar radiculopathy based only upon the Veteran's subjective reports.  

The evidence shows that the Veteran was first clinically diagnosed as having radiculopathy of the bilateral lower extremities during his June 29, 2004, VA examination, wherein extensive testing was performed to determine the existence of any radiculopathy.  The Board finds that the evidence of record does not show that the Veteran's left lower extremity radiculopathy was more than mild in nature prior to November 9, 2011, nor does the evidence of record show that the Veteran's right lower extremity radiculopathy was more than mild in nature during the entire appeal period. 

The evidence of record shows that the Veteran's radiculopathy of the left lower extremity increased in severity as reflected in his November 9, 2011, VA examination.  At that time, the examiner diagnosed severe radiculopathy of the left lower extremity, and indicated that the left femoral nerve was the nerve root involved.  The Board notes that the RO rated the Veteran's left lower extremity radiculopathy as incomplete paralysis of the sciatic nerve under Diagnostic Code 8720 for neuritis of the sciatic nerve.  The evidence clearly shows that the left femoral nerve is the affected nerve.  Nevertheless, the Veteran's radiculopathy of the left lower extremity, beginning November 9, 2011, is wholly sensory in nature (described by the examiner as being constant pain with decreased sensation, but no atrophy), and as such, the rating should be for mild, or at most, a moderate degree of incomplete paralysis.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  In other words, a 20 percent rating under the rating for moderate, incomplete paralysis of the sciatic or femoral nerve is the most advantageous rating for the Veteran's radiculopathy of the left lower extremity beginning November 9, 2011.  

In sum, prior to November 9, 2011, the Veteran's radiculopathy of the left lower extremity was no more than mild in nature, and beginning thereafter, although his radiculopathy on the left is severe, it is wholly sensory in nature.  As such a 20 percent rating is the maximum rating allowed.  Additionally, throughout the entire appeal period, the Board finds that the preponderance of the evidence shows that the Veteran's radiculopathy of the right lower extremity is no more than mild in nature.  

The Board notes that the Veteran is competent to report that his disabilities are worsening.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's back disability and radiculopathy of the bilateral lower extremities are appropriate.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board has considered the Veteran and his spouse's lay testimony as to the symptoms related to his low back disability with radiculopathy, but finds no provision upon which to assign ratings greater than 10 percent each prior to June 29, 2004, for his low back disability and radiculopathy of the left lower extremity, or ratings in excess of 40 percent and 20 percent, respectively, beginning June 29, 2004.  The Board, therefore, finds the objective medical findings to be of the most probative value, and determinative with the current claims.  See 38 C.F.R. § 3.159(a)(2). 

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability with associated radiculopathy of the bilateral lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Specifically, the Veteran primarily reports painful and limited motion in the spine, radiating pain into the bilateral lower extremities, and flare-ups of pain.  As discussed above, the staged ratings for both the back disability and radiculopathy are adequate to fully compensate the Veteran for his pain, limited motion, radiation of pain, and other symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU) prior to February 1, 2004.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Of note, the Veteran has been in receipt of a TDIU since February 1, 2004.  The Board notes that prior to February 1, 2004, the Veteran claimed he was unemployable, but there is no indication in the evidence that he was unemployable due solely to the service-connected low back disability and radiculopathy of the bilateral lower extremities.  In other words and as will be discussed in the effective date section below, the evidence does not show that prior to February 1, 2004, his service-connected disabilities had profound effect on his ability to work in and of themselves.  Therefore, the Board finds that prior to February 1, 2004, this appeal did not include a TDIU claim.

Effective Dates

Back Disability

The Veteran contends that the effective date for his back disability should be earlier than May 3, 1983, and his associated separate rating for radiculopathy of the left lower extremity should be earlier than June 29, 2004.  In fact, the Veteran contends that his 10 percent rating for his lumbosacral strain and left lower extremity radiculopathy should be effective at the time of his initial claim, effective from July 30, 1956, or alternatively, at the time of his June 1959 claim for increase.  

The Board will therefore first determine the date of receipt of the Veteran's claim for increase, and then proceed to consider whether the evidence showed entitlement prior to the assigned effective date for his lumbar spine disability with radiculopathy of the left lower extremity.

In May 1974, the Veteran filed a claim for increase for his service-connected lumbosacral strain.  The RO denied the request in a June 1974 letter to the Veteran stating that his back disability was not compensably disabling.  The RO further indicated that if he wished to have an increased evaluation considered, he would have to submit evidence showing the back disability had worsened.  The Veteran did not submit any additional evidence in conjunction with that request for increase, nor did he appeal the RO's determination.  Accordingly, the May 1974 decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The Veteran filed his most recent request for increase for his lumbosacral strain on August 10, 1983.  The RO increased the rating for his lumbar spine disability to 10 percent, effective May 3, 1983-the date it was factually ascertainable that he had an increase in his back disability.  

Where the effective date is the date of the claim, an earlier effective date may still be granted if an increase in disability is factually ascertainable up to one year prior to the filing of the claim.  See Hazan, 10 Vet. App. at 521; 38 C.F.R. § 3.400(o)(2).  Potentially, the effective date could be as early as August 10, 1982, one year prior to the filing of the Veteran's increased rating claim, if an increase in severity of his low back disability is factually ascertainable at that time. 

The pertinent inquiry, then, is whether the medical evidence indicates a factually ascertainable increase in the severity of the Veteran's low back disability from August 10, 1982, to May 3, 1983.  The Board concludes it does not.

First, the only evidence of record received by VA between the previous denial in June 1974 and his claim in August 1983 is an April 1983 work evaluation report indicating that he continued to have chronic low back pain with x-ray evidence of degenerative arthritis in the lumbosacral area.  This document was received on May 3, 1983.  Again, there are no other clinical records showing a worsening of the Veteran's back disability dated between August 10, 1982 and May 3, 1983-the effective date of the increased rating.  

The Board finds that an increased disability in the lumbar spine was first factually ascertainable on May 3, 1983, when VA received this treatment record.  As such, the effective date of the Veteran's claim for increase can be no earlier than May 3, 1983.  38 C.F.R. § 3.400(o).  Therefore, in light of the above, the Board finds that an effective date prior to May 3, 1983, for the 10 percent rating for the service-connected lumbar spine disability is not warranted, and the claim must be denied.

As noted in the Introduction above, the Board finds that the Veteran's left lower extremity radiculopathy claim arose from the claim of entitlement to an increased rating for his lumbar disability.  As such, the effective date for the grant of a separate rating for radiculopathy of the left lower extremity can be no earlier than August 10, 1982 (one year prior to the date of claim).  As the Board found in the increased rating section above the Veteran was not shown to have objective evidence of radiculopathy of the left lower extremity associated with his lumbar spine disability prior to June 29, 2004.  The Board incorporates those findings by reference.  

With respect to the Veteran's claim for an effective date earlier than June 29, 2004, for the grant of a separate rating for radiculopathy of the left lower extremity, the Board finds that he was first objectively shown to have radiculopathy of the left lower extremity during his June 29, 2004, VA examination.  As such, radiculopathy was first factually ascertainable on June 29, 2004.  

Again, the general rule regarding the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2013).  Regarding radiculopathy, the date of receipt of the Veteran's claim for increase for his lumbar spine disability was August 10, 1983, and entitlement arose no earlier than June 29, 2004.  Accordingly, the date entitlement arose for a separate rating for radiculopathy of the left lower extremity, June 29, 2004, is the later of the two dates.  In addition, the exception to the general rule allows the effective date for the Veteran's left lower extremity radiculopathy claim to be extended back to August 10, 1982.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).  But as noted above, he was not shown by the objective evidence to have compensable left lower extremity radiculopathy prior to June 29, 2004.  Therefore, June 29, 2004, is the appropriate effective date for the grant of a separate rating for left lower extremity radiculopathy.

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim for an effective date prior May 3, 1983, for the award of a 10 percent rating for lumbar spine disability, and against an effective date earlier than June 29, 2004, for the grant of a separate ratings for left extremity radiculopathy.  Therefore, to that extent, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that an effective date earlier than February 1, 2004, is warranted for his grant of a TDIU and DEA/Chapter 35 benefits.  

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

By way of background, in an April 2006 rating decision a TDIU was awarded, effective April, 6, 2005.  In a December 2012 Supplemental Statement of the Case, however, the effective date was changed to February 1, 2004.  As such, the issue on appeal is as described on the cover page of this decision.  

As discussed in the Introduction above, the Veteran contends that he filed a claim for a TDIU in May 1974.  In an April 2013, the RO specifically declined to find that a TDIU claim had been filed at that time, and the Veteran did not appeal that determination.  Nevertheless, the crux of the Board's determination here is whether the Veteran met the rating threshold for a finding of a TDIU prior to February 1, 2004, and if so, that would impact his receipt of DEA benefits.  

The Veteran was awarded SSA disability benefits, beginning in September 1992 for his left knee and low back disabilities.  He has maintained that he has been unemployable since as early as the 1970s.  

With respect to granting an earlier effective date for TDIU based on the impact the Veteran's service-connected disabilities on his ability to obtain and maintain work, the Board finds that the evidence does not show that the Veteran met the minimum rating threshold prior to February 1, 2004.  At the outset, the Board need not determine whether an earlier date of receipt of claim exists in this case because the effective date for the award of TDIU in this case is determined by when entitlement to TDIU is shown.  Regardless of the date of claim for TDIU, the award of that benefit may not be made effective prior to the date entitlement is shown.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Assuming, however, that any of the Veteran's statements in the record asserting unemployability are considered a claim for TDIU, the effective date here remains the same, as February 1, 2004, was the earliest date entitlement to a TDIU is shown.

Prior to February 1, 2004, the Veteran was service connected for his lumbar spine disability, rated as 10 percent disabling and his left knee disability, rated as 10 percent disabling.  Of note, in the 10 percent rating for his left knee disability was awarded in an April 2013 rating decision.  This rating was made effective September 15, 2000.  He was also assigned a 100 percent temporary rating from November 22, 2002 to February 1, 2004, following his left knee replacement (for 13 months for convalescence).  As such, consideration of an effective date for his TDIU is essentially for the timeframe prior to November 22, 2002.  Prior to November 22, 2002, the Veteran's combined service connected disability rating was 20 percent and as such, he does not meet the threshold requirements under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

As noted above, the Veteran's only service-connected disabilities prior to February 1, 2004, were his service-connected low back and left knee disabilities.  The combined rating was only 20 percent disabling, not including the temporary total disability rating dated between November 22, 2002, and February 1, 2004, for convalescence.  Indeed, beginning February 1, 2004, the Veteran met the rating criteria for a TDIU and was thus awarded.  The effective dates of all his other service-connected disabilities either were not appealed or were addressed above.  Indeed, the Veteran had numerous nonservice-connected disabilities prior to February 1, 2004, that impacted his employability, but those were either not service-connected prior to February 1, 2004, or were never found to be related to service or a service-connected disability.  

Having reviewed the record, the Board finds that the greater weight of probative evidence is against finding that the Veteran's case is outside the norm so as to warrant extraschedular consideration prior to February 1, 2004.  The evidence does not show that his disability picture is of a nature to warrant extraschedular consideration.  Prior to February 1, 2004, there is no indication, other than in SSA records dated in the 1990s, that the Veteran's back and left knee disabilities, alone, rendered him unable to obtain substantially gainful employment.  Although the Veteran was awarded SSA benefits due to his low back and left knee disabilities, the Board finds that the evidence of record does not show that his symptoms are so out of the norm for VA purposes to warrant extraschedular consideration.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].

The clinical evidence of record showed that his main impairment to employment, prior to February 1, 2004, was his left knee disability due to a history of surgeries following injuries to the left knee and this was compensated via a temporary 100 percent rating during a period of convalescence beginning November 22, 2002.  Prior to that time, there is no competent and credible evidence showing that the Veteran's left knee and back disabilities, alone, rendered him unable to obtain and maintain gainful employment.  The Veteran was first found to be unemployable to both sedentary and physical work due to his service-connected disabilities beginning February 1, 2004.  

The Veteran's service-connected disabilities first exceeded the TDIU rating threshold following the April 2006 rating decision, within which he was awarded service-connected for a psychiatric disorder, rated at 70 percent, and in combination with his 40 percent rating for his back disability, he was assigned a combined rating of 80 percent.  An effective date of April 6, 2005 for TDIU was assigned.  In an April 2013 rating decision, service connection for the Veteran's left knee disability was awarded.  He was assigned a 60 percent rating for degenerative arthritis of the left knee, effective February 1, 2004.  

In short, the Board notes there is no medical professional during the appeal period who has suggested that the Veteran was unable to maintain and follow substantially gainful employment prior to February 1, 2004, as a result of his 10 percent rated (each) for service-connected back and left knee disabilities alone.  The Board also cannot identify any symptoms or manifestations of his back and left knee disabilities that suggest that they were outside the norm in either its nature of severity so as to render him totally unable to maintain or follow employment prior to February 1, 2004.  In fact, his 10 percent rating each for his low back and left knee disabilities during that timeframe adequately represents the severity of his symptoms and their implication on his employment.  

In this case, there is simply no evidence of unusual or exceptional circumstances prior to February 1, 2004, to warrant referral for extra-schedular consideration of a total disability rating based on the Veteran's service-connected disabilities.  During that timeframe, the Veteran had service-connected low back problems, without radiculopathy, and degenerative arthritis of the left knee, none of which was shown to prevent him from obtaining and maintaining gainful employment.  

Given the above, although the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability prior to February 1, 2004, the preponderance of the evidence does not support any contention that his one service-connected disability at that time was of such severity as to preclude him from participation in any form of substantially gainful employment.   

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities prior to February 1, 2004, or that he was incapable of performing the physical acts required by employment due solely to his service-connected back and left knee disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  

The Board concludes, therefore, that referral of this claim, prior to February 1, 2004, for consideration of a total disability rating on an extraschedular basis is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable for this timeframe.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed above, after reviewing the record, the Board finds that the Veteran did not meet the criteria for TDIU prior to February 1, 2004.  Because eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability, the effective date of such eligibility cannot precede February 1, 2004.  The law is dispositive of that issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 1, 2004, for the grant of TDIU is denied.

An effective date earlier than February 1, 2004, for the grant of DEA benefits is denied.

Entitlement to an effective date earlier than May 3, 1983, for the award of a 10 percent rating for low back disability is denied.

Entitlement to an earlier effective date than June 29, 2004, for the grant of a separate rating for radiculopathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent disabling for lumbosacral strain, prior to June 29, 2004, and a rating in excess of 40 percent thereafter, is denied.

Entitlement to a rating in excess of 10 percent prior to November 9, 2011, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  





REMAND

Upon preliminary review of the evidence of record, and in light of the April 2013 rating decision awarding additional benefits, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  

The Veteran has recently been awarded a rather significant rating for his left knee disability; in addition, he is in receipt of service connection benefits for radiculopathy of the bilateral lower extremities.  He maintains that he is wheelchair bound and essentially bedridden due to his service-connected disabilities, and wishes to be certified for eligibility for automobile and adaptive equipment or for adaptive equipment only.  

As an initial matter certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the claimant-veteran's service-connected disabilities result in one of the following: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The Board finds that based upon review of the Veteran's currently service-connected disabilities and the statements contained in the file from treating professionals, his wife, and his own lay testimony, that he should be afforded a VA examination to determine whether his service-connected disabilities resulted in the loss of use of one or both of his feet.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ensure that the Veteran has received adequate notice regarding the evidence and information necessary to establish eligibility for automobile and adaptive equipment or for adaptive equipment only.

2.  Obtain any outstanding VA and private treatment records related to this claim.  

3.  Schedule the Veteran for a VA examination to determine his eligibility for automobile and adaptive equipment or for adaptive equipment only.  The claims file must be provided to the examiner.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.   

Following examination of the Veteran and review of the claims file, the examiner should address the following:

Are the Veteran's left knee disability and radiculopathy of the bilateral lower extremities such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance?  

This determination should be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

4.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


